Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Final Rejection
The Status of Claims:
Claims 1-3, 6-7, 10, 12-14, 21-31 are pending. 
Claims 1-3, 6-7, 10, 12-13, 21-30 are rejected. 
Claims 6-7, 10 and 31 are objected. 
Claims 14 and 31 are withdrawn from consideration.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
 The objection of Claims 8-9 and 11 is withdrawn due to the cancellation of the claims. 
 However, Claims 6-7, 10 is still maintained due to the failure to modify the claims. 

Claim 31 objected to because of the following informalities:  
In claim 31, the status of the claim 31 is recited as “ 31(new)”.  This is improper because the claim 31 is belonged to the nonelected Group II. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1-5, 12-13 ,15-16, and 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims. However, in the revised claims and the addition of the new claims, there are some issues to be resolved in the followings:

Claims 1-3, 6-7, 10, 12-13, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1 and 21, the term" about ”  of the phrase ”about twenty-four” is recited. This expression is vague and indefinite because of the following reason: 
    PNG
    media_image1.png
    200
    645
    media_image1.png
    Greyscale

The examiner recommends to remove the term" about”. from the claims.  


Claim Rejections - 35 USC § 102

The amendment filed on 4/1/2022 has been considered and is persuasive. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



2.	 The rejection of Claim(s) 1, 4, 15, and 17 under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Lui (CA1240442) is withdrawn 

3.	The rejection of Claim(s) 1,3-4, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by  Arkles et al ( (Organometal/ics 1983, 2, 454··457) is withdrawn 

4.	The rejection of Claim(s) 1, 3, 12, 13, 15, 18 and 19.are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Gueyne et al (US 4,927,952)

5.	The rejection of Claim(s) 1, 3-4  are rejected under 35 U.S.C. 102(a as being anticipated clearly Liptuga et al  (Americal Chemical society, January 1978, abstract page) 

6.	The rejection of Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a as being anticipated clearly  by Paulusse et al (J, AM. CHEM. SOC. 2009. 131, 9805-981).

7.	The rejection of Claim(s) 1, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 102(a as being anticipated clearly  by Pannell et al(Journal of Membrane Science, 32, 1987, 83-91).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

However, in view of the modification of the claims and adding the new claims, 
a new 103 rejection seems necessary in the following:

8.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over. Liptuga et al  (Americal Chemical society, January 1978, abstract page)

Applicant claims the followings:

1. (currently amended) A silacrown ether having 
3. (currently amended) The silacrown ether according to claim 1, wherein the silacrown ether further contains at least one benzene group on a non-silicon ring atom 


Liptuga et al is a database abstract of a Russian journal disclosing the following compound shown underneath with the registry-number 67361-82-4, (6,7,9,10-Tetrahydro-17,17-dimethyldibenzo[d,m][1,3,6,9,12,2]pentaoxasilacyclotetradecin ) which is a 14-crown-5 ether. The compound appears to be disclosed in a purely synthetic context.

    PNG
    media_image2.png
    236
    459
    media_image2.png
    Greyscale

(see abstract page)

The current invention, however, differs from the prior art in that one methyl group  on a non-silicon atom ring atom is unspecified in the prior art.  

Even so, it is well-established that the substitution of methyl for hydrogen on  the benzene ring of the known compound such as 6,7,9,10-Tetrahydro-17,17-dimethyldibenzo[d,m][1,3,6,9,12,2]pentaoxasilacyclotetradecin is not a patentable modification absent unexpected or unobvious results. In re Wood,  582 F. 2d 638, 199 USPQ 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 USPQ 148 (C.C.P.A. 1978).
.  So, it would have been obvious to the skilled artisan in the art to be motivated to add a methyl group on the benzene ring of the 6,7,9,10-Tetrahydro-17,17-dimethyldibenzo[d,m][1,3,6,9,12,2]pentaoxasilacyclotetradecin as an alternative to hydrogen in the prior art composition in order to make a similar compound . This is because the skilled artisan in the art would expect such a modification to be successful in the absence of unexpected or unobvious results.


I. 	  Applicants argue the following issues:

A.	Finally, the Examiner has rejected claims 1, 12, 13, 15, 18, and 19 under 35 U.S.C. §102(a)(2) based on a journal article by Pannell (Journal ofMembrane Science; 32, 83-91 (1987), "Pannell"). The Examiner argues that Pannell teaches that silacrown ethers were known to be the solution for application of crown-ethers, when they were considered too toxic, because they enrich in the membranes and are not biodegradable. The Examiner contends that Pannell also teaches 17-dimethylsilacrown-6 ether and 20-dimethylsilacrown-7 ether as claimed. 
Applicants respectfully traverse this rejection as follows. 
The presently claimed silacrown ether compounds recited in claim 1 contain two methyl groups on the silicon ring atom, and at least one linear, branched, or cyclic alkyl group substituent having one to about twenty-four carbon atoms on a non-silicon ring atom. Such compounds are not taught or suggested by Pannell, which teaches only methyl substituents, which teaches only methyl substituents on the silicon ring atom. 




  
  Applicants’ arguments have been noted and they are persuasive.. However, as indicated in the above, the rejection of  Claims 1-3, 6-7, 10, 12-13, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained due to  the presence of some issues in the revised claims. Also, in view of the modification of the claims, a new 103 rejection seems necessary.
Therefore, the application is not persuasive at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        4/13/2022